Citation Nr: 0329401	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  95-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cyclothymia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  That law redefined the obligations of VA with 
respect to its duty to assist as well as enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Recently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the regulations that empowered the Board to both 
issue written notification of the VCAA to claimants and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the claimant or his or 
her representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO has 
not had the opportunity to review additional evidence 
developed by the Board.

In this regard, a preliminary review of the record discloses 
that an initial request was made by the RO in June 2003 to 
obtain a copy of the Social Security Administration (SSA) 
decision and medical evidence reviewed in support of the 
veteran's application for disability benefits.  The record 
discloses that this request was forwarded to the appropriate 
SSA office for review.  However, these records have not been 
received.  It is the opinion of the Board that another 
attempt should be made to obtain these records.  The record 
also discloses that additional treatment records for which 
the veteran has executed VA Forms 21-4142, Authorization And 
Consent To Release Information To The Department Of Veterans 
Affairs, have not been received.  It would appear that only 
VA outpatient treatment records have been obtained and 
associated with the claims file.  

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent. 

2.  The veteran is informed that the Social 
Security Administration has responded that 
there are no records other than an 
application and denial.  If there is 
additional relevant evidence, he must submit 
the evidence.  The veteran is also informed 
that he was provided an opportunity to submit 
evidence and properly complete forms so that 
the VA could assist him.  He has not fully 
complied.  Therefore, in regard to any 
outstanding private medical evidence, he is 
informed that if there is relevant evidence, 
he must submit the evidence to the RO.

3.  The RO is requested to readjudicate the 
issues on appeal, to include consideration of 
all additional evidence received since the 
supplemental statement of the case.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	HOWARD N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




